Citation Nr: 1707788	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  12-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for low back strain.

2. Entitlement to an initial rating in excess of 10 percent for right radial fracture of the wrist.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded these matters in March 2016 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's low back strain does not limit flexion of the thoracolumbar spine to less than 60 degrees; limit the combined range of motion of the thoracolumbar spine to less than 120 degrees; or, cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2. The Veteran's right wrist is not ankylosed.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5237 (2016).

2. The criteria for a rating in excess of 10 percent for right radial fracture of the wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5214, 5215 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The Veteran's claims of entitlement to increased evaluations for low back strain and right radial fracture of the wrist arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

All necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran was afforded VA medical examinations in March 2010 and September 2016.  The Board finds that these VA examinations obtained are adequate, as they were predicated on a review of the Veteran's medical history as well as on examinations and fully address the rating criteria that are relevant to rating the disabilities on appeal.  Moreover, there is no objective evidence indicating that there has been material change in the severity of the Veteran's service-connected disabilities since he was last examined in 2016.  38 C.F.R. § 3.327(a) (2014).  Indeed, there is no allegation or evidence revealing any worsening of the disabilities since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Additionally, the 2016 examiner performed joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and provided range of motion measurements of the left wrist, the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided. The Veteran has not alleged any insufficiencies with his examination reports.  Therefore, the examination reports are adequate for rating purposes.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran has not alleged any failure on the part of VA to provide additional notice or assistance that would reasonably affect the outcome of this case.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The United States Court of Appeals for Veterans Claims (Court) has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

A. Low Back Strain

The Veteran seeks an initial rating in excess of 10 percent for low back strain, which has been rated using the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating, Note 1.

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes:  60 percent for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; 40 percent for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and 10 percent for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1. 

The Veteran had a VA examination in February 2010.  He reported pain at a 6 on the pain scale, with 10 being the worst pain on the scale, with activities.  He indicated stiffness, locking, and lack of endurance.  Pain was alleviated with pain medications and stretching.  The Veteran also described having monthly, moderate flare-ups.  The length of a flare-up depended on his activities and could last weeks, and cause difficulties with walking and rising from a seated position.  He sometimes had difficulty getting out of bed and had pain when walking from class to class.  He denied having physician prescribed bed rest.  On examination, the examiner observed mild tenderness to palpation over the lumbar spine L4-L5.  Range of motion (ROM) testing of the thoracolumbar spine showed forward flexion to 75 degrees; extension to 22 degrees; lateral flexion to 20 degrees, bilaterally; right rotation to 25 degrees; and left rotation to 32 degrees.  The combined ROM was 194 degrees.  The examiner did not observe pain with ROM testing or additional loss of motion on repetitive use.  His gait was normal.  The diagnosis was low back strain.

In his February 2011 notice of disagreement, the Veteran reported that he had problems sitting, laying down, standing, and walking and running for long and sometimes short periods.  He indicated that when waiting at a VA clinic, he has to stand.  When running, he has to stop before he is tired due to pain.  When driving, he has to shift his weight from side to side to control pain.  He could bend over or backwards normally except when lifting heavy objects; however, at times the movement hurt without the weight.

During his September 2016 VA examination, the Veteran reported that his back pain continued to worsen.  He indicated that he had a severe episode of pain in 2014 after bending forward.  The episode lasted about 2 weeks.  He had pain on a daily basis but had not had treatment for the back over the last few years.  Regarding flare-ups, he reported having them 2 to 4 times per month, with sharp pain in the low back, and lasting approximately 2 days.  He said he has had rare flare-ups that have lasted as long as 2 weeks.  He had pain with most physical activity and had limited ability to tolerate walking more than about a mile without experiencing increased pain.  He was unable to run more than a half mile.  He has had to limit activities such as fishing due to back pain.  On examination, ROM testing showed normal ROM for all directions except for extension, which was limited to 20 degrees.  After repetitive motion, no additional loss of motion was observed.  The examiner stated that the limitation of extension does not contribute to functional loss.  However, pain and lack of endurance significantly limited functional ability with repeated use over a period of time and during flare-ups.  The examiner stated that an estimate of the loss of motion could not be provided because the limited time frame within which the standard clinical exam is conducted is insufficient to make such an assessment accurately.  She stated that the Veteran was examined at his baseline.  The examiner noted minimal tenderness to palpation left SI joint, consistent with strain and indicated that pain and lack of endurance limit functional ability during repetitive motion and flare-ups.

Regarding radiculopathy, the Board notes that the report shows mild paresthesias and/or dysthesia and numbness of the left lower extremity related to the sciatic nerve.  The examiner did not note any other neurologic abnormalities related to the spine condition.  X-rays showed mild degenerative disease at L5-S1.  The examiner indicated that the abnormalities noted on the x-ray films are very mild and would not be expected to result in symptoms as severe as reported.  The examiner found no limitations to any type of work based on the examination.  However, the Veteran's subjective reports of pain with multiple activities would be expected to limit tolerance to most physical activities such as may be encountered in moderately strenuous to very strenuous work settings.

In the commentary, the examiner stated that the identification of radicular symptoms is based solely on subjective reports.  She explained that the disc disease on x-ray is single level and minimal and would not be expected to result in symptoms.  The examiner stated that the neurologic exam objectively is entirely normal and that while the Veteran reports pain with bending, his descriptions are consistent with deconditioning and strain.  He has reported subjective neurologic findings such as paresthesias and numbness.  While not seen on current exam, the examiner stated that these issues are limited to subjective reports only and would not be attributable to his lumbar muscular strain, but possibly to the disc disease, which is a new diagnosis and not seen on prior films.  The examiner stated that the disc disease is unrelated to his muscular strain, which in and of itself is not known to be a primary cause of disc disease, and is by its nature an intermittent, self-limited phenomenon and physiologic response to overuse.

Based on the foregoing, the Board cannot find that a rating in excess of 10 percent for low back strain is warranted.  At no time during the pendency of the claim has the Veteran's service-connected back condition limited flexion of the thoracolumbar spine to less than 60 degrees; limited the combined range of motion of the thoracolumbar spine to less than 120 degrees; or, caused muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Even with consideration of pain and limitation of function, the Board cannot find that the disability picture more closely approximates the criteria for the next higher rating.  In fact, it is only with consideration of symptoms such as pain and flare-ups that the current compensable rating is supported.  The Board has considered the Veteran's statements related to pain and limitation of function; however, he has not alleged that his ROM has been limited to 60 degrees or less or that his symptoms have resulted in abnormal gait or abnormal spinal contour.  

The Board has also considered whether a higher evaluation is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 20 percent evaluation for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, the record clearly shows that the Veteran does not have physician prescribed bed rest or intervertebral disc syndrome.  See February 2010 and September 2016 VA examination reports.  Therefore, consideration under these criteria is not warranted.   

Consequently, based on the foregoing, the Board finds that a rating in excess of 10 percent for low back strain is not warranted.  Regarding the noted subjective radiculopathy, the Board finds that a separate rating is not warranted for this symptom as the September 2016 VA examiner specifically found it unrelated to the service-connected low back strain.

In summary, a rating in excess of 10 percent for low back strain is not warranted for any period during the pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B. Right Wrist

The Veteran seeks an initial rating in excess of 10 percent for right radial fracture of the wrist, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Diagnostic Code 5215 provides a 10 percent rating for both the minor and major wrists for dorsiflexion less than 15 percent or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a.  Higher ratings are not provided under Diagnostic Code 5215.  Higher ratings are available under Diagnostic Code 5214 where there is ankylosis of the wrist.  See 38 C.F.R. § 4.71a.  However, as discussed below, ankylosis has not been present during the pendency of the claim.

Normal range of motion for the wrist is 70 degrees dorsiflexion (extension), 80 degrees palmar flexion, 45 degrees ulnar deviation, and 20 degrees radial deviation.  38 C.F.R. § 4.71, Plate I.

The Veteran had a VA examination in February 2010.  He reported having right wrist pain when performing heavy lifting, doing push-ups, or turning it the wrong way.  He noted irritation when using a computer mouse and said his wrist would become stiff.  He described his pain at a 3 on the pain scale, with 0 being no pain and 10 being the worst pain, and reported weakness, stiffness, instability, and lack of endurance.  Alleviating factors included rest, moving the wrist, and pain medication.  On examination, ROM was to 42 degrees of flexion, 37 degrees of extension, 12 degrees on inversion, and 14 degrees with eversion.  The examiner did not observe additional loss of ROM with repetitive use or pain at endpoints.  The diagnosis was right radial fracture.

In his February 2011 notice of disagreement, the Veteran reported crackling noise in his wrist when he rotated it in a circular motion.  He also indicated having problems writing, typing, working with hand tools, mowing, trimming the yard, sawing, and sometimes lifting and pushing.

During the September 2016 VA examination, the Veteran reported continued right wrist pain depending on activity and he said repetitive motion caused increased pain.  He had flare-ups about twice per week characterized by increased pain.  He reported that his occupation required typing, which caused increased pain.  He felt less able to perform keyboarding duties because of the pain.  He had difficulty with tasks such as push-ups and disc golf, and he avoided these activities due to tendency to cause flare-ups.  He described pain with movements related to "flicking" of the wrist, as with playing disc golf and fishing.

On examination, the right wrist had normal ROM.  After repetitive use, there was no limitation of motion or loss of function.  No pain was observed during the examination; however, pain was noted with weight bearing.  The examiner also indicated that the Veteran had pain and lack of endurance with repeated use over a period of time and during flare-ups, causing limitation of function.  However, the examiner could not estimate any loss of motion because the limited time frame within which the standard clinical exam is conducted is insufficient to make an assessment accurately.  She stated that the Veteran was examined at his baseline.  X-rays were unremarkable.  Regarding functional impact on employment, the examiner found no demonstrable limitations to any type of work.  She said the Veteran endorsed pain with weight bearing and repetitive movements of the wrist with keyboarding.  However, he did not require ergonomic adjustments of his work space due to this condition.  The examiner found that the Veteran's limitations would be limited tolerance to occupations requiring pushing, pulling, weight bearing through the wrist, and repetitive movements.  She said he is expected to have less tolerance for these movements due to subjective reports of pain with these types of movements.

The Board has considered the evidence but finds that a rating in excess of 10 percent is not warranted for the right wrist disability.  As noted above, ratings in excess of 10 percent are not provided under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  While higher ratings may be assigned under Diagnostic Code 5214, the evidence does not show that the Veteran has had ankylosis of the wrist at any time during the claim.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (noting that ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned range of motion findings clearly reflect that he does not have immobility and consolidation of the right wrist.  Therefore, Diagnostic Code 5214 is not applicable to the instant case.

The Board has also considered the applicability of other diagnostic codes, but finds that no other diagnostic code provides a basis for any higher rating.  The Veteran's disabilities have not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule. 

Accordingly, a rating in excess of 10 percent for right radial fracture of the wrist is not warranted for any period during the pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

III.  Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As to the lumbar spine disability, the schedular criteria adequately encompass the Veteran's reported symptoms, to include flare-ups, and objective symptoms observed by medical providers.  Here, the Veteran's ROM has not been near the limitation, even with consideration of pain, to consider the award of a 20 percent rating for low back strain.  In fact, it is only with consideration of factors such as pain and functional limitation due to pain that the current 10 percent rating can be justified.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  

As to the right wrist, there is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including painful limitation of motion, is adequately contemplated by the rating criteria under Diagnostic Code 5215.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Additionally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition, nor does the evidence suggest such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 10 percent for low back strain is denied.

Entitlement to an initial rating in excess of 10 percent for right radial fracture of the wrist is denied.




____________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


